DIXON, Judge.
Plaintiff in this case was the collision insurer of a Chevrolet automobile owned by Arthur Mickle.
Arthur Mickle was the plaintiff in suit styled Mickle v. Nezat et al., 217 So.2d 203 on the docket of this court, decided this day. This suit and the Mickle case were consolidated for the purpose of trial. There was judgment in the trial court rejecting the demands of the plaintiff. Having found that plaintiff’s insured, Mickle, failed to sustain the burden of proving Nezat guilty of negligence, we must necessarily find for defendants in the instant case.
Consequently, the judgment appealed from is affirmed at the cost of plaintiff-appellant.
PER CURIAM
On application for rehearing, plaintiff-appellant points out that Marx Nezat and his insurer, State Farm Mutual Automobile Insurance Company, filed a recon-vential demand which was not disposed of in the Court’s opinion. Only the opposing drivers, Mickle and Nezat, and the investigating officers, testified on the trial of this cause. The evidence presented by Nezat and State Farm falls short of the preponderance required of a plaintiff; and we must also, consequently, reject their re-conventional demands, at their cost.
The application for rehearing is denied.